CAUSE NO: 13-14-00665-CV


ERIC DRAKE                        §    THIRD COURT
                                  §
                   Appellant      §
                                  §
VS                                §                                  March 2, 2015
                                  §
KASTL LAW P.C. ET AL              §    AUSTIN TEXAS


                   Defendants



     APPELLANTS' MOTION TO RECUSE AND DISQUALIFY
            JUSTICE DAVID PURYEAR AND JEFF L. ROSE

                                                                             *to02 9g
TO HONORABLE SAID JUDGE:                                                         $5£W6U^

      COMES NOW, Appellant, Eric Drake and respectfully request that

Justices David Puryear and Jeff Rose of this Court, recuse themselves.

       1.    Appellant files this motion at least ten days before this case is

             set for a oral argument, or hearing.

      2.     It is Appellant's opinion that Justice David Puryear and Jeff L.

Rose should be recused from hearing or acting on any parts of the above

cause of action because of the possibility of impartiality. It is Appellant

Drake understanding that both Justice Puryear and Rose were employed with

the Texas Attorney General's Office in Austin or in Texas at one time. The


APPELLANTS MOTION TO RECUSE/DISQUALIFY PURYEAR AND ROSE               PAGE 1




                                                                                        /
above cause of action is directly related to the actions of an assistant attorney

general by the name of Scot Graydon. Mr. Graydon perjured himself before

the trial court to get Judge Charles Ramsay on August 19, 2014 to sign an

order declaring the Appellant as a vexatious litigant wrongfully.

      3.     Graydon's actions are a violation of his attorney-sworn duties,

and he committed a felony crime. Appellant is going to file a massive

federal lawsuit, which Graydon will be the prime defendant. He need not try

to rely on any immunity because as pled in Appellant's brief, criminal

actions waive any immunity. Out of an abundance of caution, Appellant will

seek injunctive relief from Justice Puryear and Rose in the federal suit.

      4.     Under the Texas Constitution, it provides three grounds for

disqualifying a judge from hearing a case, Appellant will focus on just one

of the three grounds: the judge "may be interested'' in the outcome of the

case. §3.1 Texas Appeals. It is reasonable, sensible, and logical that Justices

Puryear and Rose would be interested in the above cause of action because

of their past relationship with attorney general's office—especially, given

the fact that the Appellant is making a claim that Mr. Graydon committed a

crime which he could be disbarred and terminated. An ordinary person

would believe that Justices Puryear and Rose would be believe Graydon


APPELLANTS MOTION TO RECUSE/DISQUALIFY PURYEAR AND ROSE                  PAGE 2
more so than the Appellant, thus the interest in the out come of the above

cause in Justices Puryear and Rose whether they wish to admit it or not.

Additionally, both of them would desire to protect him—which would

prejudice Appellant Drake. The Texas Constitution does not call for

"absolute proof that Justices Puryear and Rose is interested, but that they

might be interested.

      5.     Pursuant to §4.1 of the Texas Appeals, a judge must recuse

herself if her impartiality "might reasonably be questioned." TRCP

18b(b)(l); Williams v. Viswanathan, 65 S.W.3d 685, 687 (Tex.App.—

Amarillo 2001, order); Sears v. Olivarez, 28 S.W.3d 611, 615 (Tex.App.—

Corpus Christi 200, order).

      6.     A judge must recuse herself if she has a personal bias or

prejudice about the subject matter of the case or a party. TRCP 18b(b)(2). It

is apparent that this Court is prejudice against Appellant. The Court posted

Appellant's figuring his living expenses online were ignorant and vicious.

But it shows a deep-seated racism and bias, and unveils a 1950s KKK hatred

towards Appellant. All of the clerks of this Court will be sued for posting

such on line in federal court. Appellant has sued several judges for their bias

and racially motivated behavior. It is the Appellant's opinion that a jury of


APPELLANTS MOTION TO RECUSE/DISQUALIFY PURYEAR AND ROSE                 PAGE 3
his peers would not believe that Justices Puryear and Rose would be able to

impartially decide the above cause of action with such allegations made

against a "white" fellow attorney. Rule 18b(2)(a) does not require a showing

of bias (partiality) arising form the bias has to come from an extrajudicial

source that is outside the judicial proceeding. Kniatt v. State, 239 S.W.3d
910, 920 (Tex.App.—San Antonio 1990, writ denied).

      7.     The possibility of the Appellant receiving a fair and impartial

hearing or judgment from David Puryear or Jeff L. Rose appears to be

extremely unlikely. The due process clauses of both the Texas and the

United States Constitutions guarantee a party an impartial and disinterested

tribunal in civil cases. Metzger v. Sebek, 892 S.W.2d 20, 37-38.

      8.     There is a conflict of interest in the Appellant's opinion when

justices who was previously employed with the office of attorney general is

judging another attorney Scot Graydon (who is also employed with the

TAGO) for Mr. Graydon's violations of the law. Because of the seriousness

of the Appellant's claims against the Texas Attorney General's Office, and

one of its attorneys, Appellant sees no possibility that Justices David Puryear

and Jeff L. Rose in all likelihood could evaluate his cases against fairly and

impartially. It's just not humanly possible. Moreover, the fact that Appellant


APPELLANTS MOTION TO RECUSE/DISQUALIFY PURYEAR AND ROSE                PAGE 4
is suing Greg Abbot creates even greater possibilities that Puryear and Rose

will presumably assist Graydon who has committed an actual crime. Mr.

Abbot was both David Puryear and Jeff L. Rose superior and the governor.

      9.    In addition, Appellant will be deprived of a fair trial in violation

of the due process clauses of both the state and federal constitutional rights

and Texas Rule of Civil Procedure 18b because as said David Puryear and

Jeff L. Rose impartiality might reasonably be questioned. Woodruff v.

Wright, 51 S.W.3d 727, 735-36 (Tex. App.-Texarkana 2001) and Justices

Puryear and Rose interest in the above cause. [A direct personal interest in

the result of the case is a disqualifying interestl. Cameron, 582 S.W.2d at

776; Sun Oil, 483 S.W.2d at 823.

      10.    The inquiry the court must make is whether a reasonable

member of the public, knowing all the facts in the public domain, would

have a reasonable doubt that David Puryear or Jeff L. Rose is actually

impartial. Sears v. Olivarez, 28 S.W.3d 611,613.

      11.   Further, without taking the depositions of Justices David

Puryear and Jeff L. Rose, Appellant does not know what personal

relationships that Justice Puryear and Rose have with Scot Graydon and their

wives and family—which would just increase the possibility of impartiality


APPELLANTS MOTION TO RECUSE/DISQUALIFY PURYEAR AND ROSE                 PAGE 5
and interest in the above cause by Justice Puryear and Rose. Not to mention,

they would certainly come to Mr. Graydon's recuse if he is in the position of

loosing his license to practice, which I believe he should be stripped of his

license to practice law permanently and prosecuted.

      12.    Appellant likewise objects to Melissa Goodwin hearing or

acting on the above cause because she most likely are friends with the judges

whom the Appellant is about to sue, and for all the reasons Appellant has

given to recuse Justices Puryear and Rose.

      13.    Appellant suggest that his case is moved to another judicial

district appeals court where there are not blatant personal relationships

between an assistant attorney general who has committed a crime and

justices on this panel and the attorney general's office. Thus, Appellant also

have filed with this motion to recuse a motion to transfer.

      14.    Therefore, Appellant Eric Drake respectfully request that

Justices David Puryear and Jeff L. Rose recuse and disqualify themselves

from the above entitled, numbered and styled cause of action.




APPELLANTS MOTION TO RECUSE/DISQUALIFY PURYEAR AND ROSE               PAGE 6
                                     Respectfully submitted,




                                     Eric Drake
                                     PO Box 833688
                                     Richardson, Texas 75083
                                     214-477-9288




APPELLANTS MOTION TO RECUSE/DISQUALIFY PURYEAR AND ROSE        PAGE 7
                     CERTIFCATION OF CONFERENCE




      Plaintiff, Eric Drake attempted to conference with Kristina Kastl of Kastl

Law Firm by she has repeatedly refused to conference with the Plaintiff. After the

third requests, Plaintiff submits this motion to the Court for its determination.

Plaintiff also attempted to conference with Scot Graydon, but Mr. Graydon has

repeatedly refused likewise to conference with the Plaintiff. David Harris, is

representing a judge in Dallas County, but it would appear that Mr. Harris is no

longer an assistant attorney general—at least from the information Plaintiff

received. Frank Waite has repeatedly conference with the Plaintiff and has

repeatedly said that he has no objections in the Plaintiffs filing, as he has

acknowledged that he has no objections to this motion filed in this Court on

February 23,2015.




                                             Eric Drake




APPELLANTS MOTION TO RECUSE/DISQUALIFY PURYEAR AND ROSE                   PAGE 8
                          CERTIFICATE OF SERVICE

          I hereby certify that on March 2, 2015, I served the foregoing "MOTION
TO RECUSE," by causing one paper copy Hand Delivered to the Clerk of the
Court of the Travis County Clerk of Court in Austin, and a copy forwarded to all
other parties or defendants through their legal counsel by U.S. Mail that are named
herein.



Scot Graydon
300 West 15™ Street, Ste 2
Austin, Texas 78701
512-475-4413


David Harris
300 West 15th Street, Ste 2
Austin, Texas 78701
Telephone: 512-475-4413

Kastl Law P.C.
4144 N. Central Expressway
Ste 300, Dallas, Texas 75204
Telephone: 214-821-0230

Vikki Ogden
411 Elm Street, Ste 500
Dallas, Texas 75202
Telephone: 214-653-7568




                                               Eric Drake




APPELLANTS MOTION TO RECUSE/DISQUALIFY PURYEAR AND ROSE                   PAGE 9
                               VERIFICATION




STATE OF TEXAS


COUNTY OF DALLAS


      BEFORE ME, the undersigned Notary Public personally appeared,
Eric Drake pro se, who being by me duly sworn upon oath deposed and said
that he is the Petitioner in the above entitled and numbered cause; that he has
read the above and foregoing motion; and that every statement contained
herein is within his personal knowledge, true and correct.




      Subscribed and sworn to before me on the 3-5                             day of February,
2015, to certify which witness and official seal.




                                      yvC^/ti^Cr*^'
                                 NOTARY PUBLIC IN AND FOR THE
                                 STATE OF TEXAS
                              v*»    -*-   -*•   -•    -     -




                                                             KEVIN BILOTTI
                                                      My Commission Expires
                                                           December 12. 2018
My Commission Expires:
                          CAUSE NO: 13-14-00665-CV


ERIC DRAKE                           §      THIRD COURT OF APPEALS
                                     §
                      Appellant      §
                                     §
VS                                   §
                                     §
KASTL LAW P.C. ET AL                 §      AUSTIN TEXAS

                      Defendants


                  ORDER ON APPELLANT'S MOTION TO
                    RECUSE JUSTICE DAVID PURYEAR


      After       considering     Appellant's   Eric   Drake,     Motion     to

Recuse/Disqualify Justice David Puryear:

            o   AGREES to recuse himself or


         o      REFUSES to recuse himself and refer this motion to another

                judge to hear the matter.


      Signed this               day of                          , 2015, Austin,

(Travis County) Texas.




                                    JUSTICE DAVID PURYEAR



Solo Page
                          CAUSE NO: 13-14-00665-CV

  ERIC DRAKE                           §   THIRD COURT OF APPEALS
                                       §
                      Appellant        §

 VS                                    |
                                       §
 KASTL LAW P.C. ET AL                §     AUSTIN TEXAS
                      Defendants


                  ORDER ON APPELLANT'S MOTION TO
                    RECUSE .niSTirF TFFF L. ROSF


       After      considering     Appellant's   Eric   Drake,      Motion    to
 Recuse/Disqualify Justice Jeff L. Rose:

            o AGREES to recuse himself or

            o REFUSES to recuse himself and refer this motion to another
               judge to hear the matter.


      Signed this             day of                            , 2015, Austin,
(Travis County)Texas.




                                   JUSTICE JEFF L.ROSE


Solo Page
                     CAUSE NO: 13-14-00583-CV

ERIC DRAKE                      §     THIRD COURT OF APPEALS
                                §
                  Appellant     §
                                §
VS                              §
                                §
KASTL LAW P.C. ET AL            §     AUSTIN TEXAS

                  Defendants


                                FIAT




      Hearing on Appellant's, Eric Drake, Motion to Recuse/Disqualify

David Puryear and Jeff L. Rose is set for                 A.M./P.M. on the

                day of                          , 2015.


      Signed this the               day of                           2015,

Austin (Travis County) Texas.




                                             JUDGE PRESIDING




Solo Page